DELAWARE GROUP® FOUNDATION FUNDS Delaware Foundation® Growth Allocation Fund Delaware Foundation Moderate Allocation Fund Delaware Foundation Conservative Allocation Fund (each a “Fund” and collectively, the “Funds”) Supplement to the Funds’ Summary Prospectuses dated January 28, 2015 Effective as of May 23, 2015, the following replaces the information in the Funds’ summary prospectuses for Delaware Foundation Growth Allocation, Delaware Foundation Moderate Allocation, and Delaware Foundation Conservative Allocation Funds under “Who manages the Fund? – Investment manager”: Investment manager Delaware Management Company, a series of Delaware Management Business Trust Portfolio managers Title with Delaware Management Company Start date on the Fund Paul Grillo, CFA Senior Vice President, Co-Chief Investment Officer — Total Return Fixed Income Strategy September 2008 Sharon Hill, Ph.D. Senior Vice President, Head of Equity Quantitative Research and Analytics September 2008 Francis X. Morris Senior Vice President, Chief Investment Officer — Core Equity May 2004 Babak “Bob” Zenouzi Senior Vice President, Chief Investment Officer — Real Estate Securities and Income Solutions (RESIS) September 2008 Investments in the Funds are not and will not be deposits with or liabilities of Macquarie Bank Limited ABN 46 and its holding companies, including their subsidiaries or related companies (the “Macquarie Group”), and are subject to investment risk, including possible delays in repayment and loss of income and capital invested. No Macquarie Group company guarantees or will guarantee the performance of the Funds, the repayment of capital from the Funds, or any particular rate of return. Please keep this Supplement for future reference. This Supplement is dated May 22, 2015.
